Exhibit 99.1 AMENDED MANAGEMENT’S DISCUSSION AND ANALYSIS EXPLANATORY NOTE This amended management’s discussion and analysis for the three months ended March 31, 2009 reflects our adoption of International Financial Reporting Standards as issued by the International Accounting Standards Board (IFRS). We originally filed our management’s discussion and analysis for the three months ended March 31, 2009 on May 8, 2009.That discussion and analysis was based on our financial statements prepared in accordance with generally accepted accounting principles in Canada (Canadian GAAP). This amended management’s discussion and analysis continues to describe conditions, trends, results and outlook as of May 6, 2009, which was the date of our original management’s discussion and analysis. Except for changes related to our adoption of IFRS, we have not reflected events occurring after May 6, 2009, nor have we modified or updated the discussion and analysis from our original filing. This amended management’s discussion and analysis supersedes our original filing. GENERAL This amended management’s discussion and analysis is designed to provide you with a narrative explanation of our financial condition and results of operations through the eyes of our management.We recommend that you read this in conjunction with our amended consolidated financial statements for the three months ended March 31, 2009 and our consolidated financial statements for the year ended December 31, 2008, the related notes to those financial statements, and our management’s discussion and analysis for the year ended December 31, 2008.References in this discussion to “$” and “US$” are to U.S. dollars, references to “C$” are to Canadian dollars and references to “£” are to British pounds sterling. References to our “2008 annual report” are to Thomson Reuters Corporation’s annual information form and annual report on Form 40-F for the year ended December 31, 2008, which information was also included in Thomson Reuters PLC annual report on Form 20-F for the year ended December 31, 2008. Unless otherwise indicated or the context otherwise requires, references in this discussion to “we,” “our,” “us” and “Thomson Reuters” are to Thomson Reuters Corporation, Thomson Reuters PLC and their respective subsidiaries which operate as a unified group under a dual listed company (DLC) structure. References to “Reuters” are to Reuters Group PLC, which we acquired on April 17, 2008. In order to provide comparable information to our 2009 results, we have included 2008 pro forma financial information in the section entitled “Results of Operations”. This amended management's discussion and analysis also contains forward-looking statements which reflect management’s views as of May 6, 2009. Readers are cautioned that these forward-looking statements are subject to risks and uncertainties that could cause our actual results to differ materially from the forward-looking statements. Some of these factors include those identified in the section entitled “Cautionary Note Concerning Factors That May Affect Future Results”. ADOPTION OF IFRS In 2008, the Canadian Accounting Standards Board stated that Canadian publicly accountable enterprises will be required to adopt IFRS by 2011 to replace Canadian GAAP. The Canadian securities regulatory authorities approved our application to early adopt IFRS in 2009. The accompanying amended interim financial statements for the three months ended March 31, 2009 have been restated to reflect our adoption of IFRS, with effect from January 1, 2008. Periods prior to January 1, 2008 have not been restated. Our financial statements subsequent to this report will be prepared in accordance with IFRS. Note 27 of our amended interim financial statements for the three months ended March 31, 2009 contains a detailed description of our conversion to IFRS, including a line-by-line reconciliation of our financial statements previously prepared under Canadian GAAP to those under IFRS for the three months ended March 31, 2009 and 2008 and for the year ended December 31, 2008. Appendix A of this amended management’s discussion and analysis provides a line-by-line reconciliation of our income statements for the six months ended June 30, 2008 and the nine months ended September 30, 2008 previously prepared under Canadian GAAP to those under IFRS. Appendix B of this amended management’s discussion and analysis provides a reconciliation of our 2008 pro forma financial information previously prepared under Canadian GAAP to that under IFRS. 1 OVERVIEW Our Business and Strategy Who we are and what we do – We are the leading source of intelligent information for the world’s businesses and professionals, providing customers with a competitive advantage. Intelligent information is a unique synthesis of human intelligence, industry expertise and innovative technology that provides decision-makers with the knowledge to act, enabling them to make better decisions faster. Through more than 50,000 people across 93 countries, we deliver this must-have insight to the financial, legal, tax and accounting, healthcare and science and media markets, powered by the world’s most trusted news organization. April 17, 2009 marked the one-year anniversary of our acquisition of Reuters for approximately $16 billion. As a result of this transaction, we are a much larger and more global company. See the section entitled “Acquisition of Reuters” for additional information regarding the calculation of the Reuters purchase consideration under IFRS, which differs from the previously reported amount under Canadian GAAP. How we make money – We serve a wide variety of customers with a single, tested business model. We derive the majority of our revenues from selling electronic content and services to professionals, primarily on a subscription basis. Over the years, this has proven to be capital efficient and cash flow generative, and it has enabled us to maintain leading and scalable positions in our chosen markets.Within each of the markets we serve, we bring in-depth understanding of our customers’ needs, flexible technology platforms, proprietary content and scale. We believe our ability to embed our solutions into customers’ workflows is a significant competitive advantage as it leads to strong customer retention. Our operational structure — We are organized in two divisions: · Markets, which consists of our financial and media businesses;and · Professional, which consists of our legal, tax and accounting, and healthcare and science businesses. In the first quarter of 2009, we reorganized certain parts of our Professional division to reflect the global nature of our business, focus on key growth opportunities and increase efficiency. · We created an intellectual property (IP) business, which became part of the Legal segment, by combining all of our Professional division-wide assets and capabilities related to patents, trademarks and standards. · We created a new strategic business unit, Healthcare & Science, which manages the previously separate Healthcare and Scientific segments. · We reorganized the Legal and Tax & Accounting businesses on a global basis to facilitate the creation of more international solutions for our customers and to follow the expansion of our customers around the world. We have restated our first quarter 2008 segment results to be comparable to our 2009 presentation. We also report a Corporate and Other category that principally includes corporate expenses, certain share-based compensation costs, certain fair value adjustments and integration program costs. In 2008, this category also included transaction costs associated with the Reuters acquisition. Our business environment – We are a global business and many of our customers have operations around the world. This is an important element of our growth strategy. We operate in 93 countries and, accordingly, we need to ensure our offerings reflect the global economy, our brand has international appeal, and our global footprint allows us to capitalize on new opportunities such as the growth of professional workers in emerging economies and the expansion of our existing customers into new geographic areas. As a global organization, we are affected by economic and market dynamics, governmental regulations and business conditions of each market and country in which we operate. Despite the continuing decline in the global economy and deep disruption in the financial markets, our revenues continued to grow organically in the first quarter of 2009, albeit at a slower rate than 2008.We believe our ability to grow in this challenging market environment demonstrated the strength of our business model, the choice of markets in which we operate and our focus on executing our strategic priorities during our first year as Thomson Reuters.Given the subscription nature of our business and the visibility that affords us, we recently reaffirmed our full-year 2009 outlook, which is discussed in the “Outlook” section of this amended management’s discussion and analysis. 2 As expected, our Markets division experienced difficult conditions in the first quarter of 2009 as our customers continued to be negatively impacted by the global recession and severe disruptions in the financial markets. The difficulties experienced by our sell-side customers are now flowing through to the buy-side, as global assets under management declined over 40% in 2008 and firms restructure their organizations. While the Markets division’s recurring revenues increased 2% in the first quarter of 2009, traditionally volatile transactional revenues declined 12%.The impact of these challenging conditions on the division was mitigated by its geographic, markets and product diversity. Revenues from Asia and from Europe, the Middle East and Africa (EMEA) increased 5% and 3%, respectively, while revenues from the Americas declined 4%. Results for the Enterprise and Investment & Advisory segments reflected organic revenue growth driven by demand for data feeds and our Corporate and Wealth Management services, respectively.In the Sales & Trading segment, a decrease in Foreign Exchange revenues resulting from lower transactions and decline in desktop subscriptions were partially offset as Commodities & Energy and Tradeweb continued to perform well. Net new sales (gross sales minus cancellations) for the division decreased in the quarter. In this environment, we continue to work closely with our customers to help them create transparency, automate processes and manage risk. Our Professional division businesses have historically been more resilient to economic cycles, though we are not immune to the overall economic environment. Our balanced portfolio and leading franchise positions enabled us to continue to grow revenues in these conditions.The division’s online, software and services offerings, which comprised 80% of its ongoing revenues, increased 4% in the first quarter of 2009, but was offset by the performance of its print-based offerings, for which the revenues were consistent with that of the prior year period. The legal market experienced a decline in activity and law firm billings are expected to be lower in 2009. While our Legal business had increased revenues in its core Westlaw, client development and international offerings, it experienced slower growth due to a decline in revenues from ancillary and other services. Revenues from our Tax & Accounting and Healthcare & Science businesses continued to increase as these markets continue to grow and demand our offerings. In this environment, we are continuing to invest in and grow our core businesses to gain additional customers while also tightly managing costs to drive profitability. In the first quarter of 2009, the U.S. dollar strengthened against other major currencies, such as the British pound and Euro, compared to the first quarter of 2008.This strengthening negatively impacted the amount of revenues we reported in U.S. dollars, but had a positive effect on operating profit margins. Our 2009 priorities – Our priorities for 2009 are to: · Integrate Thomson and Reuters businesses to drive long-term growth and capture synergies; · Capitalize on a global brand and presence to drive international growth; and · Achieve scale economics and make the whole of Thomson Reuters greater than the sum of its parts. Our corporate structure – We operate under a DLC structure with shareholders in two publicly listed entities: · Thomson Reuters Corporation, an Ontario, Canada corporation; and · Thomson Reuters PLC, a public limited company registered in England and Wales. We operate as a unified group pursuant to contractual arrangements as well as provisions in our organizational documents. Under our DLC structure, one Thomson Reuters PLC ordinary share currently has equivalent rights to distributions of income and capital and voting rights as one Thomson Reuters Corporation common share. Our controlling shareholder is The Woodbridge Company Limited. As of May 6, 2009, The Woodbridge Company Limited and other companies affiliated with it (Woodbridge) had a voting interest in Thomson Reuters of approximately 55% based on the aggregate issued share capital of Thomson Reuters Corporation and Thomson Reuters PLC. See the section entitled “Related Party Transactions” for additional information about our recent transactions with Woodbridge. Our financial statements — Our primary financial statements are the consolidated financial statements of Thomson Reuters Corporation. These statements account for Thomson Reuters PLC as a subsidiary and have been prepared in accordance with IFRS, commencing with the accompanying amended interim financial statements for the three months ended March 31, 2009. 3 Results for Reuters are included in our consolidated financial statements beginning April 17, 2008. For informational purposes, we have also included Thomson Reuters results for 2008 on a pro forma basis in this amended management’s discussion and analysis, which present the hypothetical performance of our business as if Thomson had acquired Reuters on January 1, 2007. See the sections of this amended management’s discussion and analysis entitled “Acquisition of Reuters” and “Results of Operations” for more information. Seasonality Prior to the acquisition of Reuters, our revenues and operating profits from continuing operations were proportionately the smallest in the first quarter and the largest in the fourth quarter, as certain product releases were concentrated at the end of the year, particularly in the regulatory and healthcare markets. Costs were incurred more evenly throughout the year. Our operating margins historically increased as the year progressed.For these reasons, performance was not comparable quarter to consecutive quarter and was best considered on the basis of results for the whole year or by comparing results in a quarter with the results in the same quarter for the previous year. As Reuters revenues and profits have not historically fluctuated as significantly throughout the year, the seasonality of our revenues and operating profits is now less pronounced. However, performance remains not comparable quarter to consecutive quarter and is best considered on the basis of results for the whole year or by comparing results in a quarter with the results in the same quarter for the previous year. Acquisition of Reuters On April 17, 2008, we acquired Reuters for approximately $16 billion. We combined the operations of Reuters with the former Thomson Financial segment to create a global leader in electronic information services, trading systems and news. The components of the purchase consideration were as follows: (millions of U.S. dollars) Cash (paid on May 1, 2008) Thomson Reuters PLC ordinary shares (194,107,278 issued on April 17, 2008) Reuters Group PLC options Transaction costs Total purchase consideration We previously reported the purchase consideration under Canadian GAAP as approximately $17 billion.For a description of the purchase consideration difference between IFRS and Canadian GAAP, see note 27 to our amended interim financial statements for the three months ended March 31, 2009. In allocating the purchase price, we recorded approximately $12.5 billion of goodwill, approximately $6.6 billion of identifiable intangible assets, $532 million of computer software relating to acquired developed technology and approximately $3.6 billion of other net liabilities assumed.For additional details on the acquisition of Reuters, see note 6 to our amended interim financial statements for the three months ended March 31, 2009. Integration Program In 2009, we are focused on the second phase of the acquisition integration, which includes: · Retiring legacy products and systems; · Consolidating data centers; · Rolling out new strategic products; and · Capturing revenue synergies. These efforts are expected to simplify our operations, generate costs savings and support long-term revenue growth. 4 The table below summarizes the run-rate savings we have achieved and the savings targets (including legacy efficiency programs) we expect to achieve by the end of 2009 and by program completion in 2011.We also include the actual and projected costs to achieve these savings. Three months ended March31, Year ended December31, (millions of U.S dollars) Actual Actual Actual Target Total Program Target (by 2011) Run-Rate Savings Costs 13 88 468* 1,300* * 2008 and total program costs exclude $68 million of transaction-related expenses. Our projected total program costs recognized in the income statement under IFRS increased $125 million to $1.3 billion compared to the amount included in our original first quarter 2009 report under Canadian GAAP.This difference arises because certain costs which were capitalized under Canadian GAAP are expensed under IFRS.
